Title: To James Madison from William Jones, 11 February 1811
From: Jones, William
To: Madison, James


SirPhilada 11 Feb. 1811
The enclosed circular is I believe the only one of the kind received here this day and as none of our papers have published it although it was here before noon, I deemed it of some importance to put it in your possession as soon as possible. I know not whether the translation be correct, but it appears to me necessary to enclose in a parenthesis the words “the vessels taken or detained before being alone under Sequestration” in the last paragraph, in order to render the sense complete, otherwise the class of Prizes most obnoxious would be the first restored, and the other remain suspended. With the most sincere respect And regard I am Sir Your Obdt Servt
Wm Jones
 